Exhibit 10.8

NTELOS HOLDINGS CORP. AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(Effective as of February 13, 2006)



--------------------------------------------------------------------------------

NTELOS HOLDINGS CORP. AMENDED AND RESTATED

EQUITY INCENTIVE PLAN

 

  1. Purpose of the Plan

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining valued employees, officers, consultants and other
service providers by offering them a greater stake in the Company’s success and
a closer identity with it, and to encourage ownership of the Company’s stock by
such individuals.

 

  2. Definitions

2.1 “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. Unless the context requires otherwise, when
a specified Person is not referenced, the term “Affiliate” shall refer to
Affiliates of the Company and/or its Subsidiaries.

2.2 “Award” means a grant of an Incentive Award, Option, Restricted Stock,
Restricted Stock Unit or SAR under the Plan.

2.3 “Award Agreement” means the agreement or agreements between the Company and
a Holder pursuant to which an Award is granted and which specifies the terms and
conditions of that Award, including the vesting requirements applicable to that
Award.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” shall mean Cause as such term is defined in any employment agreement
between the Participant and the Company or its Subsidiaries or Affiliates. If no
such agreement or definition exists, “Cause” shall exist with respect to a
Participant if such Participant has (i) committed an act of fraud, embezzlement,
misappropriation or breach of fiduciary duty against the Company, any Subsidiary
or any Affiliate or a felony involving the business, assets, customers or
clients of the Company, any Subsidiary or any Affiliate or has been convicted by
a court of competent



--------------------------------------------------------------------------------

jurisdiction or has plead guilty or nolo contendere to any other felony;
(ii) committed a material breach of any written confidentiality, non-compete,
non-solicitation or business opportunity covenant contained in any agreement
entered into by such Participant and the Company, any Subsidiary or any
Affiliate; or (iii) substantially failed to perform such Participant’s duties to
the Company, any Subsidiary or any Affiliate, including by committing a material
breach of any written covenant contained in any agreement entered into by such
Participant and the Company, any Subsidiary or any Affiliate (other than a
confidentiality, non-compete, non-solicitation or business opportunity covenant)
after written notice and an opportunity to cure (not to exceed 30 days) (it
being understood that conduct pursuant to an Participant’s exercise of good
faith business judgment should not constitute “Cause” under clause (iii) above).

2.6 “Change in Control” means any of the following described in clauses
(a) through (e) below, provided that a “Change in Control” shall not mean any
event listed in clauses (a) through (e) that occurs directly or indirectly as a
result of or in connection with Quadrangle Capital Partners LP, a Delaware
limited partnership, Quadrangle Select Partners LP, a Delaware limited
partnership, and Quadrangle Capital Partners - A LP, a Delaware limited
partnership (collectively the “Quadrangle Entities”) and/or Citigroup Venture
Capital Equity Partners, L.P., a Delaware limited partnership, CVC/SSB Employee
Fund, L.P., a Delaware limited partnership, CVC Executive Fund LLC, a Delaware
limited liability company (collectively the “CVC Entities”) and/or their
Affiliates, related funds and co-investors becoming the owner or “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of Company securities representing more than fifty-one percent
(51%) of the combined voting power of the then outstanding securities, or the
shareholders of the Company approve a merger, consolidation or reorganization of
the Company with any other company and such merger, consolidation or
reorganization is consummated, and after such merger, consolidation or
reorganization any of the Quadrangle Entities, the CVC Entities and/or their
respective Affiliates, related

 

- 2 -



--------------------------------------------------------------------------------

funds and co-investors acquire more than fifty-one percent (51%) of the combined
voting power of the Company’s then outstanding securities:

(a) any Person is or becomes the owner or “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of Company securities
representing more than fifty-one percent (51%) of the combined voting power of
the then outstanding securities;

(b) consummation of a merger, consolidation or reorganization of the Company
with any other company, or a sale of all or substantially all the assets of the
Company (a “Transaction”), other than (i) a Transaction that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent either directly or indirectly more than fifty-one
percent (51%) of the combined voting power of the then outstanding securities of
the Company or such surviving or purchasing entity;

(c) the shareholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is consummated; or

(d) a sale, transfer, conveyance or other disposition (whether by asset sale,
stock sale, merger, combination or otherwise) (a “Sale”) of a Material Line of
Business (other than any such sale to the Quadrangle Entities, the CVC Entities
or their Affiliates, related funds and co-investors), except that with respect
to this clause (d) there shall only be a Change in Control with respect to a
Holder who is employed at such time in such Material Line of Business (whether
full or part-time), and the Holder does not receive an offer for “comparable
employment” with the purchaser and the Holder’s employment is terminated by the
Company or any Affiliate no later than six (6) months after the consummation of
the Sale of the Material Line of Business. For these purposes, “comparable
employment” means that (i) the Holder’s base salary and target incentive
payments are not reduced in the aggregate, (ii) the Holder’s job duties and
responsibilities are not diminished (but a reduction in size of the Company as
the result of a Sale of a Material Line of Business, or the fact that the
purchaser is smaller than the Company, shall not alone constitute a diminution
in the Holder’s job duties and responsibilities), (iii) the Holder is not
required to relocate to a facility more than fifty (50) miles from the Holder’s
principal place of employment at the time of the Sale and (iv) the Holder is
provided benefits that are comparable in the aggregate to those provided to the
Holder immediately prior to the Sale; or

(e) During any period of twelve (12) consecutive months commencing upon the
effective date of the Plan, the individuals who constitute the Board, upon the
effective date of the Plan, and any new director who either (i) was elected by
the Board or nominated for election by the Company’s stockholders was approved
by a vote of more than fifty percent (50%) of the directors then still in office
who either were directors, upon the effective date of the Plan, or whose
election or nomination for election was previously so approved or (ii) was
appointed to the Board pursuant to the designation of Quadrangle Entities and/or
the CVC Entities, cease for any reason to constitute a majority of the Board.

For purposes of the foregoing, “Material Line of Business” means any line or
lines of business or service or group of services which represent(s) in the
aggregate either twenty-five percent (25%) or more of the

 

- 3 -



--------------------------------------------------------------------------------

Company’s consolidated revenues or twenty-five percent (25%) or more of the
Company’s consolidated EBITDA (earnings before interest, taxes, depreciation and
amortization) for the twelve-month period ended on the last day of the most
recently ended fiscal quarter for the Company.

2.7 “Class B Common Stock “ means Class B Common Stock of the Company, par value
$0.01 per share.

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

2.9 “Committee” means the committee designated by the Board to administer the
Plan under Section 4. The Committee shall have at least two members, each of
whom shall be a member of the Board, and shall be both a Non-Employee Director
and an Outside Director.

2.10 “Common Stock” means the Common Stock of the Company, par value $0.01 per
share, Class B Common Stock, or such other class or kind of shares or other
securities resulting from the application of Section 8, as applicable.

2.11 “Company” means NTELOS Holdings Corp., a Delaware corporation, or any
successor corporation.

2.12 “Disability” means a physical, mental or other impairment within the
meaning of Section 22(e)(3) of the Code.

2.13 “Employee” means an officer or other employee of the Company, a Subsidiary
or an Affiliate, including a director who is such an employee.

2.14 “Exercise Price” means the exercise price per share of Common Stock of an
Option or the base value of a SAR.

2.15 “Fair Market Value” means, on any given date, the closing price of a share
of Common Stock on the principal national securities exchange (including NASDAQ)
on which the Common Stock is listed or traded on such date or, if Common Stock
was not traded on such date, on the last preceding day on which the Common Stock
was traded. If at any time such Common Stock

 

- 4 -



--------------------------------------------------------------------------------

is not listed on any securities exchange, the Fair Market Value shall be the
value of such Common Stock as determined in good faith by the Board.

2.16 “Holder” means a Participant to whom an Award is made.

2.17 “Incentive Award” means an Award granted pursuant to Section 10, stated
with reference to a specified dollar amount or number of shares of Common Stock
which, subject to such terms and conditions as may be prescribed by the
Committee, entitles the Participant to receive shares of Common Stock, a cash
payment or a combination thereof from the Company or an Affiliate.

2.18 “Incentive Stock Option” means an Option intended to meet the requirements
of an incentive stock option as defined in section 422 of the Code and
designated as an Incentive Stock Option.

2.19 “Named Executive Officer” means a Holder who, as of the last day of a
taxable year, is the Chief Executive Officer of the Company (or is acting in
such capacity) or one of the four highest compensated officers of the Company
(other than the Chief Executive Officer) or is otherwise one of the group of
“covered employees,” as defined in the regulations promulgated under Code
Section 162(m).

2.20 “1934 Act” means the Securities Exchange Act of 1934, as amended.

2.21 “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.

2.22 “Non-Qualified Option” means an Option not intended to be an Incentive
Stock Option, and designated as a Non-Qualified Option.

 

- 5 -



--------------------------------------------------------------------------------

2.23 “Option” means any stock option granted from time to time under Section 7
of the Plan. Options granted under the Plan may be Non-Qualified Options or
Incentive Stock Options, as determined by the Committee.

2.24 “Outside Director” means a member of the Board who meets the definition of
an “outside director” under Treasury Regulation § 1.162-27(e)(3).

2.25 “Participant” means a person granted an Award.

2.26 “Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

2.27 “Plan” means the NTELOS Holdings Corp. Amended and Restated Equity
Incentive Plan herein set forth, as amended from time to time.

2.28 “Restricted Stock” means Common Stock subject to a Restriction Period
awarded by the Committee under Section 6 of the Plan.

2.29 “Restricted Stock Units” means an Award granted pursuant to Section 9, in
the amount determined by the Committee, stated with reference to a specified
number of shares of Common Stock, that in accordance with the terms of an
Agreement entitles the holder to receive shares of Common Stock, upon the lapse
of any Restriction Period.

2.30 “Restriction Period” means the period during which an Award of Restricted
Stock awarded under Section 6 of the Plan or an Award of a Restricted Stock Unit
awarded under Section 9 of the Plan is subject to forfeiture. The Restriction
Period shall not lapse with respect to any Restricted Stock or Restricted Stock
Unit until all conditions, imposed under this Plan or under the Award Agreement,
have been satisfied.

2.31 “SAR” means a stock appreciation right granted pursuant to Section 8, that
in accordance with the terms of an Award Agreement entitles the Holder to
receive a number of

 

- 6 -



--------------------------------------------------------------------------------

shares of Common Stock based on the increase in the Fair Market Value of the
shares underlying the stock appreciation right during a stated period specified
by the Committee.

2.32 “Subsidiary” means, with respect to the Company, any corporation,
partnership, association or other business entity of which (i) if a corporation,
a majority of the overall economic equity or a majority of the total voting
power of shares of stock entitled (regardless of whether, at the time, stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by the Company or one or more of the other Subsidiaries
of the Company or a combination thereof or (ii) if a partnership, association or
other business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more of the other Subsidiaries of the Company or a
combination thereof.

2.33 “Ten Percent Shareholder” means a person who on any given date owns, either
directly or indirectly (taking into account the attribution rules contained in
section 424(d) of the Code), stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a corporate
Subsidiary.

2.34 “Termination Date” means the day on which a Holder’s employment or service
with the Company and its Subsidiaries and Affiliates terminates or is
terminated.

 

  3. Eligibility

3.1 Any Employee of the Company, its Subsidiaries or its Affiliates is eligible
to participate in this Plan. In addition, any other person that provides
services to the Company, its Subsidiaries or Affiliates is eligible to
participate in this Plan.

 

- 7 -



--------------------------------------------------------------------------------

  4. Administration and Implementation of Plan

4.1 The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Participants to whom Awards will be granted, in determining whether, and to what
extent, Awards may be transferable by the Holder, in determining the amount and
type of Awards to be granted to each such Participant, in determining the terms
and conditions of Awards granted under the Plan and in determining the terms of
the Award Agreements that will be entered into with Holders. Additionally, the
Committee may impose restrictions, including without limitation, confidentiality
and non-solicitation restrictions, on the grant, vesting, exercise or payment of
an Award as it determines appropriate.

4.2 The Committee’s powers shall include, but not be limited to, the power to
determine whether, to what extent and under what circumstances an Option may be
exchanged for cash, Restricted Stock, or some combination thereof; to determine
whether a Change in Control of the Company has occurred; and to determine, in
accordance with Section 11, the effect, if any, of a Change in Control of the
Company upon outstanding Awards.

4.3 The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes to such regulations as it shall, from time to time,
deem advisable. Any interpretation by the Committee of the terms and provisions
of the Plan and the administration thereof, and all actions taken by the
Committee, shall be final and binding on Holders. The Holder shall take whatever
additional actions and execute whatever additional documents the Committee may
in its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Holder
pursuant to the express provisions of the Plan and the Award Agreement.

 

- 8 -



--------------------------------------------------------------------------------

4.4 The Committee may condition the grant of any Award or the lapse of any
Restriction Period (or any combination thereof) upon the Holder’s achievement of
a Performance Goal that is established by the Committee before the grant of the
Award. For this purpose, a “Performance Goal” shall mean a goal that must be met
by the end of a period specified by the Committee (but that is substantially
uncertain to be met before the grant of the Award) based upon the Company’s, a
Subsidiary’s, an Affiliate’s or a business unit’s: (i) total stockholder return,
(ii) total stockholder return as compared to total return (on a comparable
basis) of a publicly available index, (iii) net income, (iv) pretax earnings,
(v) funds from operations, (vi) earnings before interest expense, taxes,
depreciation and amortization, (vii) operating margin, (viii) earnings per
share, (ix) return on equity, capital, assets or investment, (x) operating
earnings, (xi) working capital, (xii) ratio of debt to stockholders equity or
(xiii) revenue. The Committee shall have discretion to determine the specific
targets with respect to each of these categories of Performance Goals. Before
granting an Award or permitting the lapse of any Restriction Period on an Award
subject to this Section, the Committee shall certify in writing that the
applicable Performance Goal has been satisfied. Performance Goals may also be
linked only to a specified period of service with the Company, its Subsidiaries,
or its Affiliates; provided however, that in such case, the Committee shall not
be required to certify that such Performance Goal has been satisfied.

4.5 The Committee may amend any outstanding Awards without the consent of the
Holder to the extent it deems appropriate; provided however, that in the case of
amendments adverse to the Holder, the Committee must obtain the Holder’s consent
to any such amendment, provided further that such consent shall not be required
if, as determined by the Committee in its sole discretion, such amendment is
required to either (a) comply with Section 409A of the Code or (b) prevent the
Holder from being subject to any excise tax or penalty under Section 409A.

 

- 9 -



--------------------------------------------------------------------------------

4.6 To the extent applicable law so permits, the Committee, in its discretion,
may delegate to one or more officers of the Company all or part of the
Committee’s authority and duties with respect to Awards to be granted to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act and who are not Named Executive Officers. The
Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate or
delegates that were consistent with the terms of the Plan and the Committee’s
prior delegation.

 

  5. Shares of Stock Subject to the Plan

5.1 Subject to adjustment as provided in Section 11, the total number of shares
of Common Stock available for Awards under the Plan shall be 4,050,000. This
limit shall also include all equity awards previously granted under the prior
version of this Plan, the NTELOS Holdings Corp. Equity Incentive Plan, including
all restricted shares of Common Stock that have been converted into shares of
Class B Common Stock, and all options granted under such plan. Such equity
awards granted under the NTELOS Holdings Corp. Equity Incentive Plan shall count
against the above maximum limit based on the number shares outstanding
subsequent to the share conversion occurring in connection with the initial
public offering of the Company (approximately 1,895,144 shares of Common Stock).
After the effective date of this Plan, no shares of Class B Common Stock shall
be available for Awards under this Plan.

5.2 The maximum number of shares of Common Stock available for Awards in any
combination that may be granted to any individual Participant shall not exceed
1,000,000 during any calendar year (the “Individual Limit”). Subject to
Section 5.3 and Section 12, any Award that is canceled by the Committee shall
count against the Individual Limit. Notwithstanding the foregoing, the
Individual Limit may be adjusted to reflect the effect on Awards of any
transaction or event

 

- 10 -



--------------------------------------------------------------------------------

described in Section 11. Additionally, the maximum Incentive Award cash payment
that any one Participant may receive during any calendar year shall not exceed
$1,000,000.

5.3 Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the shares
available for Awards under the Plan. Any shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares or treasury shares. If any
shares subject to any Award granted hereunder are forfeited or such Award
otherwise terminates, the shares subject to such Award, to the extent of any
such forfeiture or termination, shall again be available for Awards under the
Plan. Shares of Restricted Stock issued upon exercise of Options granted under
the Plan shall not further reduce the shares available for Awards under the
Plan.

5.4 No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered and no
payment shall be made under the Plan except in compliance with all applicable
laws.

 

  6. Restricted Stock

An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares may be subject to
forfeiture during a Restriction Period upon the happening of events or other
conditions as specified in the Award Agreement. Such an Award of Restricted
Stock shall be subject to the following terms and conditions:

6.1 Restricted Stock shall be evidenced by Award Agreements. Such agreements
shall conform to the requirements of the Plan and may contain such other
provisions as the Committee shall deem advisable. At the time of grant of an
Award of Restricted Stock, the Committee will determine the price, if any, to be
paid by the Holder for each share of Common Stock subject to the Award, and such
price, if any, shall be set forth in the Award Agreement.

 

- 11 -



--------------------------------------------------------------------------------

6.2 Unless otherwise provided by the Board or the Committee, upon determination
of the number of shares of Restricted Stock to be granted to the Holder, the
Committee shall direct that a certificate or certificates representing that
number of shares of Common Stock be issued to the Holder with the Holder
designated as the registered owner. The certificate(s), if any, representing
such shares shall bear appropriate legends as to sale, transfer, assignment,
pledge or other encumbrances to which such shares are subject during the
Restriction Period and shall be deposited by the Holder, together with a stock
power endorsed in blank, with the Company, to be held in escrow during the
Restriction Period.

6.3 During the Restriction Period the Holder shall have the right to receive the
Holder’s allocable share of any cash dividends declared and paid by the Company
on its Common Stock and to vote the shares of Restricted Stock.

6.4 The Committee may condition the expiration of the Restriction Period upon:
(i) the Participant’s continued service over a period of time with the Company,
its Subsidiaries or its Affiliates, (ii) the achievement by the Participant, the
Company, its Subsidiaries or its Affiliates of any other Performance Goals set
by the Committee, or (iii) any combination of the above conditions, as specified
in the Award Agreement. If the specified conditions are not attained, the Holder
shall forfeit the portion of the Award with respect to which those conditions
are not attained, and the underlying Common Stock shall be forfeited to the
Company. Notwithstanding any provision contained herein to the contrary, the
Committee, in its sole discretion, may grant Awards of Restricted Stock under
this Section 6 that are not subject to any Restriction Period.

6.5 At the end of the Restriction Period, if all such conditions have been
satisfied, the restrictions imposed hereunder shall lapse with respect to the
applicable number of shares of Restricted Stock as determined by the Committee,
and any legend described in Section 6.2 that is then no longer applicable, shall
be removed and such number of shares delivered to the Holder (or,

 

- 12 -



--------------------------------------------------------------------------------

where appropriate, the Holder’s legal representative). Subject to Section 4, the
Board may, in its sole discretion, accelerate the vesting and delivery of shares
of Restricted Stock.

6.6 At the time of the grant or upon the lapse of the Restriction Period of an
Award of Restricted Stock, the Committee will determine the consideration
permissible for the payment of the purchase price, if any, of the Award of
Restricted Stock. The purchase price per of share of Common Stock acquired
pursuant to the Award of Restricted Stock shall be paid in one of the following
ways: (i) in cash at the time of purchase; (ii) at the discretion of the
Committee and to the extent legally permissible, according to a deferred payment
or other similar arrangement with the Holder; (iii) by services rendered or to
be rendered to the Company; or (iv) in any other form of legal consideration
that may be acceptable to the Committee, in its sole discretion.

6.7 Notwithstanding the foregoing, any Award of Restricted Stock granted prior
to the effective date of this plan shall be governed by the terms and conditions
of the prior version of this plan, the NTELOS Holdings Corp. Equity Incentive
Plan.

 

  7. Options

Options give a Participant the right to purchase a specified number of shares of
Common Stock, as delineated in the Award Agreement, from the Company for a
specified time period at a fixed price. Options may be either Incentive Stock
Options or Non-Qualified Stock Options. The grant of Options shall be subject to
the following terms and conditions:

7.1 Options shall be evidenced by Award Agreements. Such agreements shall
conform to the requirements of the Plan, and may contain such other provisions
as the Committee shall deem advisable, including without limitation, specifying
the number of shares underlying the Award, the type of the Option and the
Exercise Price of the Option.

 

- 13 -



--------------------------------------------------------------------------------

7.2 The Exercise Price of an Option shall be determined by the Committee,
however, the Exercise Price shall be not less than the Fair Market Value of a
share of the applicable Common Stock underlying such Option on the date of
grant. In the case of any Incentive Stock Option granted to a Ten Percent
Shareholder, the Exercise Price per share shall not be less than 110% of the
Fair Market Value of a share of Common Stock on the date of grant.

7.3 The Option agreements shall specify when and under what terms and conditions
an Option may be exercisable. The term of an Option shall in no event be greater
than ten years (five years in the case of an Incentive Stock Option granted to a
Ten Percent Shareholder). The Option shall also expire, be forfeited and
terminate at such times and in such circumstances as otherwise provided
hereunder or under the Award Agreement.

7.4 Incentive Stock Options may only be granted to Employees of the Company or a
corporate Subsidiary (provided however that solely for this purpose, grants of
Incentive Stock Options to an employee of a Subsidiary may only be made if the
Company controls at least a majority of the total voting power of such
Subsidiary, as determined in accordance with Section 424 of the Code and the
regulations thereunder) and may not be granted to Employees of Affiliates or
Employees of non-corporate Subsidiaries (or Employees of a Subsidiary where the
Company does not control a majority of the voting power in such Subsidiary). Any
Incentive Stock Options, which first become exercisable in any one calendar year
that are in excess of the $100,000 statutory limit shall be treated as
Non-Qualified Stock Options, with respect only to such excess. A Holder shall
notify the Company of any sale or other disposition of shares of Common Stock
acquired pursuant to an Incentive Stock Option if such sale or disposition
occurs (i) within two years of the grant of an Incentive Stock Option or
(ii) within one year of the issuance of shares of Common Stock to the Holder.
Such notice shall be in writing and directed to the Secretary of the Company.
The Company shall not be liable to any Holder or any other person if the
Internal Revenue Service or any court or

 

- 14 -



--------------------------------------------------------------------------------

other authority having jurisdiction over such matter determines for any reason
that an Option intended to be an Incentive Stock Option does not so qualify as
an Incentive Stock Option.

7.5 The total number of shares of Common Stock subject to an Option may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Option may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Committee may deem appropriate. The
vesting provisions of individual Options, as provided in the Award Agreement,
may vary. Unless otherwise determined by the Committee, no Option shall become
exercisable until such Option becomes vested.

7.6 The Holder shall not have any rights as a shareholder with respect to any
shares of Common Stock underlying the Options until such time as the shares of
Common Stock have been so issued.

7.7 Subject to vesting and other restrictions provided for hereunder or
otherwise imposed in accordance herewith, an Option may be exercised, and
payment in full of the aggregate Exercise Price made, by a Holder (or, where
appropriate, a permitted transferee of the Holder) only by notice (in the form
prescribed by the Committee) to the Company specifying the number of shares of
Common Stock to be purchased. Without limiting the scope of the Committee’s
discretion hereunder, the Committee may impose such other restrictions,
including without limitation, confidentiality and non-solicitation restrictions,
on the award or the exercise of Options (whether or not in the nature of the
foregoing restrictions) as it may deem necessary or appropriate.

7.8 The aggregate Exercise Price shall be paid in full upon the exercise of the
Option. Payment must be made by one of the following methods:

(a) cash or a certified or bank cashier’s check;

 

- 15 -



--------------------------------------------------------------------------------

(b) if approved by the Committee in its sole discretion, Common Stock previously
owned and held for such period of time as necessary to avoid a charge for
financial accounting purposes and having an aggregate Fair Market Value on the
date of exercise equal to the aggregate Exercise Price; or

(c) by any combination of such methods of payment or any other legal method
acceptable to the Committee in its discretion.

7.9 If a Holder incurs a Termination Date due to death or Disability, any
unexercised Option granted to the Holder may thereafter be exercised by the
Holder (or, where appropriate, a transferee of the Holder), to the extent it was
exercisable as of the Termination Date or on such accelerated basis as the
Committee may determine at or after grant, (x) for a period of 6 months from the
Termination Date or (y) until the expiration of the stated term of the Option,
if shorter. Any portion of the Option that remains unexercised after the
expiration of such period, regardless of whether such portion of the Option is
vested or unvested, shall terminate and be forfeited with no further
compensation due to the Holder.

7.10 Unless otherwise provided by the Committee at or after grant, if a Holder
incurs a Termination Date due to Cause, all unexercised Options, regardless of
whether the unexercised portion of the Option is vested or unvested, awarded to
the Holder shall terminate and be forfeited as of the Termination Date with no
further compensation due to the Holder.

7.11 If a Holder incurs a Termination Date for any reason, other than as
described in Section 7.9 or 7.10 above, any vested unexercised Option granted to
the Holder may thereafter be exercised by the Holder (or, where appropriate, a
transferee of the Holder), to the extent it was vested and exercisable at the
time of termination or on such accelerated basis as the Committee may determine
at or after grant, (x) for a period of 30 days from the Termination Date,
provided that such period shall be 60 days from the Termination Date if the
Holder incurs a termination of service or employment by the Company, its
Subsidiaries and its Affiliates other than for Cause or (y) until the expiration
of the stated term of the Option, whichever period is shorter. Any portion of
the Option that

 

- 16 -



--------------------------------------------------------------------------------

remains unexercised after the expiration of such period, regardless of whether
such portion of the Option is vested or unvested, shall terminate and be
forfeited with no further compensation due to the Holder.

7.12 Notwithstanding the foregoing, any Award of an Option granted prior to the
effective date of this plan shall be governed by the terms and conditions of the
prior version of this plan, the NTELOS Holdings Corp. Equity Incentive Plan.

 

  8. Stock Appreciation Rights

SARs give a Participant the right to receive, upon exercise of the SAR, the
increase in the Fair Market Value of a specified number of shares of Common
Stock from the date of grant of the SAR to the date of exercise, where such
increase shall be payable in shares of Common Stock. The grant of SARs shall be
subject to the following terms and conditions:

8.1 An Award of an SAR shall be evidenced by an Award Agreement. Such agreement
shall conform to the requirements of the Plan and may contain such other
provisions as the Committee shall deem advisable. An SAR may be granted in
tandem with all or a portion of a related Option under the Plan (“Tandem SAR”),
or may be granted separately (“Freestanding SAR”). A Tandem SAR may be granted
either at the time of the grant of the Option or at any time thereafter during
the term of the Option and shall be exercisable only to the extent that the
related Option is exercisable.

8.2 The base price of a Tandem SAR shall be the Exercise Price of the related
Option. The base price of a Freestanding SAR shall be not less than 100% of the
Fair Market Value of the Common Stock on the date of grant of the Freestanding
SAR.

8.3 For purposes of Section 5.1 and 5.2, an Option and Tandem SAR shall be
treated as a single Award. In addition, no Participant may be granted Tandem
SARs (under this Plan and all other incentive stock option plans of the Company
and its Subsidiaries) that are related to

 

- 17 -



--------------------------------------------------------------------------------

Incentive Stock Options which are first exercisable in any calendar year for
shares of Common Stock having an aggregate Fair Market Value (determined as of
the date the related Incentive Stock Options are granted) that exceeds $100,000.

8.4 An SAR shall entitle the Holder to receive from the Company a payment equal
to the excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the SAR over the base price, multiplied by the number of shares of
Common Stock with respect to which the SAR is exercised. Such payment shall be
in shares of Common Stock. Upon exercise of a Tandem SAR as to some or all of
the shares of Common Stock covered by the grant, the related Option shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by such exercise, and such shares shall no longer be available for
purchase under the Option pursuant to Section 7. Conversely, if the related
Option is exercised as to some or all of the shares of Common Stock covered by
the grant, the related Tandem SAR, if any, shall be canceled automatically to
the extent of the number of shares of Common Stock covered by the Option
exercise.

8.5 SARs shall be subject to the same terms and conditions applicable to Options
as stated in sections 7.3, 7.5, 7.6, 7.8, 7.9, 7.10 and 7.11. SARs shall also be
subject to such other terms and conditions consistent with the Plan as shall be
determined by the Committee.

 

  9. Restricted Stock Units

An Award of Restricted Stock Units is a grant by the Company of a specified
number of shares of Common Stock to a Participant, which, upon lapse of a
Restriction Period as specified in the applicable Award Agreement, shall entitle
the Holder to a share of Common Stock for each share underlying the Restricted
Stock Unit Award. Such an Award shall be subject to the following terms and
conditions:

9.1 Restricted Stock Units shall be evidenced by Award Agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions as the Committee shall deem advisable.

 

- 18 -



--------------------------------------------------------------------------------

9.2 During the Restriction Period the Holder shall not have any rights as a
shareholder with respect to any shares of Common Stock underlying the Restricted
Stock Units until such time as the shares of Common Stock have been so issued.

9.3 The Committee may condition the expiration of the Restriction Period with
respect to a grant of Restricted Stock Units upon: (i) the Participant’s
continued service over a period of time with the Company, its Subsidiaries or
Affiliates, (ii) the achievement by the Participant, the Company, its
Subsidiaries or Affiliates of any other Performance Goals set by the Committee,
or (iii) any combination of the above conditions, as specified in the Award
Agreement. If the specified conditions are not attained, the Holder shall
forfeit the portion of the Award with respect to which those conditions are not
attained, and the underlying Common Stock shall be forfeited to the Company.

9.4 At the end of the Restriction Period, if all such conditions have been
satisfied, the Holder shall be entitled to receive a share of Common Stock for
each share underlying the Restricted Stock Unit Award that is now free from
restriction and such number of shares delivered to the Holder (or, where
appropriate, the Holder’s legal representative). Subject to Section 4, the Board
may, in its sole discretion, accelerate the vesting of Restricted Stock Units.

 

  10. Incentive Awards

An Incentive Award is a grant by the Company of compensation payable only upon
the satisfaction of certain conditions in reference to a certain dollar amount,
shares of Common Stock or both. Such an Award shall be subject to the following
terms and conditions:

10.1 Incentive Awards shall be evidenced by Award Agreements. Such agreements
shall conform to the requirements of the Plan and may contain such other
provisions as the Committee shall deem advisable.

 

- 19 -



--------------------------------------------------------------------------------

10.2 The Holder shall not have any rights as a shareholder with respect to an
Incentive Award until such time as the Incentive Award has been earned and
settled, provided that such settlement is made in shares of Common Stock.

10.3 The applicable Award Agreement shall set forth the Performance Goals or
continued employment requirements which must be satisfied in order for the
Holder to receive the value of the Incentive Award. If the specified conditions
are not attained, the Holder shall forfeit the portion of the Award with respect
to which those conditions are not attained, and the underlying Common Stock, if
any, shall be forfeited to the Company.

10.4 The amount payable when an Incentive Award is earned may be settled in
cash, by the issuance of shares of Common Stock or by a combination thereof. A
fractional share of Common Stock shall not be deliverable when an Incentive
Award is earned, but a cash payment will be made in lieu thereof.

 

  11. Adjustments upon Changes in Capitalization

11.1 In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a cash dividend, the Committee shall make appropriate adjustment in the
number and kind of shares authorized by the Plan and any other adjustments to
outstanding Awards as it determines appropriate.

 

- 20 -



--------------------------------------------------------------------------------

11.2 In the event of a Change of Control of the Company, the Committee may, on a
Holder by Holder basis:

(a) accelerate the vesting of all outstanding Options and/or SARs issued under
the Plan that remain unvested and terminate the Option and/or SAR immediately
prior to the date of any such transaction, provided that the Holder shall have
been given at least seven days written notice of such transaction and of the
Committee’s intention to cancel the Option and/or SARs with respect to all
Common Stock for which the Option and/or SAR remains unexercised;

(b) fully vest and/or accelerate the Restriction Period of any Awards;

(c) terminate the Award immediately prior to any such transaction, provided that
the Holder shall have been given at least seven days written notice of such
transaction and of the Committee’s intention to cancel the Award with respect to
all Common Stock for which the Award remains unexercised or subject to
restriction or forfeiture, provided further however, that during such notice
period, the Holder will be able to give notice of exercise of any portion of the
Award that will become vested upon the occurrence of the Change of Control,
however, the actual exercise of such Option and/or SAR, or portion thereof,
shall be contingent on the occurrence of a Change in Control

(d) after having given the Holder a chance to exercise any outstanding Options
and/or SARs, terminate any or all of the Holder’s unexercised Options and/or
SARs;

(e) cancel any outstanding Awards with respect to all Common Stock for which the
Award remains unexercised or for which the Award is subject to forfeiture in
exchange for a cash payment of an amount equal to the difference between the
then Fair Market Value (provided that the Committee may, in its sole discretion,
determine that the Fair Market Value of an Award that will remain unvested or
subject to forfeiture as of the date of the Change of Control is zero) of the
Award less the Exercise Price of an Option and/or SAR, or the unpaid base price
(if any) of Restricted Stock. If the Fair Market Value of the Common Stock
subject to the Award is less than the Exercise Price of an Option and/or SAR or
the price (if any) of Restricted Stock, the Award shall be deemed to have been
paid in full and shall be canceled with no further payment due the Holder;

(f) require that the Award be assumed by the successor corporation or that
awards for shares or other interests in the successor corporation with
equivalent value be substituted for such Award; or

(g) take such other action as the Committee shall determine to be reasonable
under the circumstances to permit the Holder to realize the value of the Award.

The application of the foregoing provisions, including, without limitation, the
issuance of any substitute options, shall be determined in good faith by the
Committee in its sole discretion. Any adjustment may provide for the elimination
of fractional shares of Common Stock in exchange for a cash payment equal to the
Fair Market Value of the eliminated fractional shares of Common Stock.

11.3 Committee Authority: The judgment of the Committee with respect to any
matter referred to in this Section 11 shall be conclusive and binding upon each
Holder without the need for any amendment to the Plan.

 

- 21 -



--------------------------------------------------------------------------------

  12. Effective Date, Termination and Amendment

The Plan is effective on February 13, 2006, the date the Plan was approved by
the Board, contingent, however, on approval of the amendment and restatement by
the Company’s stockholders within 12 months of such date. The Plan shall remain
in full force and effect until the earlier of May 2, 2015, or the date it is
terminated by the Board. The Board shall have the power to amend, suspend or
terminate the Plan at any time, provided that any such termination of the Plan
shall not affect Awards outstanding under the Plan at the time of termination.
Notwithstanding the foregoing, an amendment will be contingent on approval of
the Company’s stockholders, to the extent required by law or by the rules of any
stock exchange on which the Company’s securities are traded or if the amendment
would (i) increase the benefits accruing to Participants under the Plan,
including without limitation, any amendment to the Plan or any agreement to
permit a repricing or decrease the Exercise Price of any outstanding Options,
(ii) increase the aggregate number of shares of Common Stock that may be issued
under the Plan, or (iii) modify the requirements as to eligibility for
participation in the Plan.

 

  13. Transferability

Awards may not be pledged, assigned or transferred for any reason during the
Holder’s lifetime, and any attempt to do so shall be void. Notwithstanding the
generality of the foregoing, the Committee may (but need not) grant Awards
(other than ISOs issued either separately or in conjunction with a SAR) that are
transferable by the Holder, during the Holder’s lifetime. The transferee of the
Holder shall, in all cases, be subject to the Plan and the provisions of the
Award Agreement between the Company and the Holder.

 

  14. General Provisions

14.1 The Committee may postpone any grant, exercise, vesting or payment of an
Award for such time as the Committee in its sole discretion may deem necessary
in order to permit the Company (i) to effect, amend or maintain any necessary
registration of the Plan or the shares of

 

- 22 -



--------------------------------------------------------------------------------

Common Stock issuable pursuant to the Award under the securities laws; (ii) to
take any action in order to (A) list such shares of Common Stock or other shares
of stock of the Company on a stock exchange if shares of Common Stock or other
shares of stock of the Company are not then listed on such exchange or
(B) comply with restrictions or regulations incident to the maintenance of a
public market for its shares of Common Stock or other shares of stock of the
Company, including any rules or regulations of any stock exchange on which the
shares of Common Stock or other shares of stock of the Company are listed;
(iii) to determine that such shares of Common Stock in the Plan are exempt from
such registration or that no action of the kind referred to in (ii)(B) above
needs to be taken; (iv) to comply with any other applicable law, including
without limitation, securities laws; (v) during any such time the Company or any
Affiliate is prohibited from doing any of such acts under applicable law,
including without limitation, during the course of an investigation of the
Company or any Affiliate, or under any contract, loan agreement or covenant or
other agreement to which the Company or any Affiliate is a party or (vi) to
otherwise comply with any prohibition on such acts or payments during any
applicable blackout period; and the Company shall not be obligated by virtue of
any terms and conditions of any Agreement or any provision of the Plan to
recognize the grant, exercise, vesting or payment of an Award or to grant, sell
or issue shares of Common Stock or make any such payments in violation of the
securities laws or the laws of any government having jurisdiction thereof or any
of the provisions hereof. Any such postponement shall not extend the term of the
Award and neither the Company nor its directors and officers nor the Committee
shall have any obligation or liability to any Participant or to any other person
with respect to shares of Common Stock or payments as to which the Award shall
lapse because of such postponement.

14.2 Nothing contained in the Plan, or any Award granted pursuant to the Plan,
shall confer upon any Participant any right to continued employment or service
with the

 

- 23 -



--------------------------------------------------------------------------------

Company or any Subsidiary or Affiliate, nor interfere in any way with the right
of the Company, a Subsidiary or an Affiliate to terminate the employment or
service of any Participant at any time.

14.3 Nothing contained in the Plan, and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Committee, the Company or its
Subsidiaries or Affiliates, or their officers or the Board, on the one hand, and
the Holder, the Company, its Subsidiaries or Affiliates or any other person or
entity, on the other.

14.4 For purposes of this Plan, a transfer of employment between the Company,
its Subsidiaries and its Affiliates shall not be deemed a termination of
employment; notwithstanding the foregoing, a transfer of employment of a
Participant between the Company or its Subsidiaries to an Affiliate or a
non-corporate Subsidiary (or a Subsidiary where the Company does not control a
majority of the voting power in such Subsidiary) shall be deemed a termination
of employment with regard to any Incentive Stock Options (or any Tandem SARs
that are related to Incentive Stock Options) that have been granted to such
Participant.

14.5 The Company shall indemnify and hold harmless the members of the Committee
and the Board, from and against any and all liabilities, costs and expenses
incurred by such persons as a result of any act or omission to act in connection
with the performance of such person’s duties, responsibilities and obligations
under the Plan, to the maximum extent permitted by law, other than such
liabilities, costs and expenses as may result from the gross negligence, bad
faith, willful misconduct or criminal acts of such persons.

14.6 Holders shall be responsible to make appropriate provision for all taxes
required to be withheld in connection with any Award or the transfer of shares
of Common Stock pursuant to this Plan. Such responsibility shall extend to all
applicable Federal, state, local or foreign withholding taxes. The Company
shall, at the election of the Holder, have the right to retain the

 

- 24 -



--------------------------------------------------------------------------------

number of shares of Common Stock or a portion of the value of any Award whose
Fair Market Value equals the amount to be withheld in satisfaction of the
applicable withholding taxes.

14.7 To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of Delaware and construed accordingly.

 

- 25 -